UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 13-1247
                                     _____________

              UNITED INDUSTRIAL, SERVICE, TRANSPORTATION,
                PROFESSIONAL AND GOVERNMENT WORKERS
              OF NORTH AMERICA SEAFARERS INTERNATIONAL
                   UNION, ON BEHALF OF ERNEST BASON,

                                                             Petitioner

                                            v.

                     GOVERNMENT OF THE VIRGIN ISLANDS
                             _______________

                       On Writ of Certiorari to the Supreme Court
                                  of the Virgin Islands
                           (V.I. S. Ct. Civ. No.: 2011-0115)
                                   _______________

                               Argued December 10, 2013

            BEFORE: FISHER, COWEN AND NYGAARD, Circuit Judges

                                   _______________

                            ORDER AMENDING OPINION
                                _______________

      IT IS HEREBY ORDERED that the opinion in the above case, filed March 19,

2014, be amended as follows:

      Page 14, the sentence that read:

It notified this Court “that on or about April 4, 2012 nominal appellant Attorney Ernest

Bason passed away.” (Suggestion of Death at 1.)
      shall read:

It notified this Court “that on or about September 3, 2013 nominal appellant Attorney

Ernest Bason passed away.” (Suggestion of Death at 1.)


                                         BY THE COURT,



                                         s/ Robert S. Cowen
                                         Circuit Judge

Dated: March 21, 2014